Citation Nr: 0617594	
Decision Date: 06/16/06    Archive Date: 06/27/06

DOCKET NO.  03-28 989A 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an increased rating for Hepatitis C, including 
chronic liver disease, with cirrhosis and high ammonia 
levels, currently evaluated as 30 percent disabling, to 
include whether a rating in excess of 20 percent is warranted 
prior to March 23, 2004.


REPRESENTATION

Appellant represented by:	Public Advocate for Veterans 
Affairs


ATTORNEY FOR THE BOARD

Katherine King-Walker




INTRODUCTION

The veteran served on active military duty from September 
1968 to September 1972.
  
This claim comes to the Board of Veterans' Appeals (Board) 
from a January 2003 RO rating decision.  The veteran 
requested a local hearing before the local decision review 
officer (DRO) in October 2003, but later cancelled that 
request in a March 2004 statement.  

In August 2005, the veteran was awarded total disability 
based upon unemployability due to his service-connected 
disabilities.


FINDINGS OF FACT

1.  For the period prior to March 23, 2004, the veteran's 
disability was productive of minimal liver damage, fatigue, 
anxiety, gastrointestinal disturbances, dietary restrictions, 
and it required medications.

2.  At no time during the appeal period has the veteran's 
liver disability been shown to be productive of moderate 
liver damage, moderately severe cirrhosis, hepatic 
encephalopathy, or hemorrhages from varices or portal 
gastropathy, or hepatomegaly, or incapacitating episodes 
having a total duration of at least four weeks, but less than 
six weeks, during the past 12 months.  


CONCLUSIONS OF LAW

1.  The criteria for a 30 percent rating for hepatitis C for 
the period prior to March 23, 2004 have been met. 38 U.S.C.A. 
§§ 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.14, 4.114, 
Diagnostic Code §§ 7312, 7345 (prior to July 2, 2001), 7354 
(effective July 2, 2001) (2005). 

2.  The criteria for a rating in excess of 30 percent for 
hepatitis C have not been met. 38 U.S.C.A. §§ 1155 (West 
2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.114, Diagnostic Code §§ 
7312, 7345 (prior to July 2, 2001), 7354 (effective July 2, 
2001) (2005). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability evaluations are determined by the application of a 
schedule of ratings which are based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  Each disability must be viewed in 
relation to its history and there must be emphasis upon the 
limitation of activity imposed by the disabling condition.  
Examination reports are to be interpreted in light of the 
whole recorded history, and each disability must be 
considered from the point of view of the appellant working or 
seeking work.  Where there is a question as to which of two 
disability evaluations shall be applied, the higher  
evaluation is to be assigned if the disability picture more  
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating is to be assigned.  See 38 
U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.7.  

Effective from July 2001, VA issued revised regulations 
amending the portion of the rating schedule dealing with the 
veteran's disability.  The veteran is entitled to the version 
of rating criteria most favorable to him, although the new 
criteria may be applied only to the time after their 
effective date.  

Prior to July 2001, ratings for cirrhosis (Diagnostic Code 
7312) and for hepatitis (Diagnostic Code 7345) could not be 
combined with one another.  A single evaluation will be 
assigned under the diagnostic code which reflects the 
predominant disability picture.  38 C.F.R. § 4.114.  Under 
Diagnostic Code 7345, a 60 percent rating is assigned for 
moderate liver damage and disabling recurrent episodes of 
gastrointestinal disturbance, fatigue, and mental depression; 
a 30 percent rating is warranted for minimal liver damage 
with associated fatigue, anxiety, and gastrointestinal 
disturbance of lesser degree and frequency than for a 60 
percent rating, but necessitating dietary restriction or 
other therapeutic measures.  A 10 percent rating was assigned 
when there was demonstrable liver damage with mild 
gastrointestinal disturbance.  

Pursuant to Diagnostic Code 7312, a 50 percent rating is 
warranted when symptoms are moderately severe, with liver 
definitely enlarged with abdominal distention due to early 
ascites and with muscle wasting and loss of strength; and 30 
percent is warranted when symptoms are moderate with dilation 
of superficial abdominal veins, chronic dyspepsia, slight 
weight loss, or impairment of health.  

Effective from July 2001, Hepatitis C is evaluated under 
Diagnostic Code 7354.  Under this code, a 20 percent rating 
is assigned for daily fatigue, malaise, and anorexia (without 
weight loss or hepatomegaly), requiring dietary restriction 
or continuous mediations, or incapacitating episodes (with 
symptoms such as fatigue, malaise, nausea, vomiting, 
anorexia, arthralgia, and right upper quadrant pain) having a 
total duration of at least two weeks, but less than four 
weeks, during the past 12 month period.  A 40 percent rating 
is awarded for daily fatigue, malaise, and anorexia, with 
minor weight loss and hepatomegaly, or incapacitating 
episodes (with symptoms such as fatigue, malaise, nausea, 
vomiting, anorexia, arthralgia, and right upper quadrant 
pain) having a total duration of at least four weeks, but 
less than six weeks, during the previous 12 month period.  

Notes following Diagnostic Code 7354 instruct that sequelae, 
such as cirrhosis or malignancy of the liver is to be 
evaluated under the appropriate diagnostic code (e.g. 7312), 
but the use of the same signs and symptoms as the basis for 
evaluation under Diagnostic Code 7354, may not be used as the 
basis for an evaluation under another diagnostic code.  
Furthermore, an incapacitating episode is defined as a period 
of acute signs and symptoms severe enough to require bed rest 
and treatment by a physician.  38 C.F.R. § 4.114, Diagnostic 
Code § 7354, Notes (1) and (2).

A review of the record reflects that in April 2001, the 
veteran filed multiple claims for service connection, 
including for hepatitis C.  Service connection was 
subsequently established, with a 20 percent rating assigned 
effective from April 2001, and a 30 percent rating assigned 
effective from March 23, 2004.  

According to the evidence, the veteran was diagnosed with 
hepatitis C in 1994, and the cause was thought to be due to 
multiple blood transfusions during emergency surgery to 
repair shrapnel wounds while stationed in Vietnam.  The 
evidence further reflects that the veteran was routinely 
treated for hepatitis beginning around 2001.  He had several 
outpatient VA visits during the appeal period and has been 
generally described as well developed, nourished and groomed.  
No organomegaly was noted in January 2005, and at a February 
2005 visit, the veteran denied abdominal pain, nausea, and 
vomiting, and his depression screening was negative.  In 
August 2005, the veteran was reported as appearing somnolent 
and sometimes incoherent, but he denied abdominal pain, 
nausea, vomiting, diarrhea, and melena.  His abdomen was non-
tender, non-distended, and no masses or organomegaly was 
noted.  The veteran's weight was indicated to be 193 pounds 
in August 2002, 183 pounds in September 2003, and 188 pounds 
in September 2005.  

Examinations for VA purposes occurred during the appeal 
period in August 2002, September 2003 and September 2005.  
The August 2002 VA examination report reflects the veteran 
did complain of fatigue, weakness and some anxiety, but 
denied episodes of abdominal pain, distention, nausea, and 
vomiting.  He also reported a stable weight.  Upon objective 
examination, his liver appeared to be normal in size, no 
wasting, or abdominal veins were noted and there was no 
abdominal tenderness.

The veteran underwent another VA examination in September 
2003.  During that examination, he complained of vomiting, 
fatigue, weakness, depression, anxiety, and right upper 
quadrant pain when he ate foods such as red meat.  He 
reported eating only vegetables due to the abdominal 
tenderness that was associated with eating red meat.  Upon 
objective examination, the examiner noted that the veteran 
was a candidate for liver transplantation, but reported that 
he was well nourished and developed with no evidence of 
malnutrition, and the liver was of normal size with no 
superficial abdominal veins noted.  He did note that there 
was evidence of some ascites and pitting edema in the 
extremities.  The veteran was treated with Thiamine, 
Lactulose, Lasix, and Spironolactone.  

The veteran underwent a third VA examination in September 
2005.  During the examination, he reported no incapacitating 
episodes, including symptoms such as fatigue, malaise, 
nausea, vomiting, anorexia, arthralgia, or right upper 
quadrant pain.  His weight was 188 pounds.  Upon objective 
examination, there was some splenomegaly, but no ascites, 
jaundice, pulmonary erythema, spiders, malnutrition or portal 
hypertension. 

Based on the foregoing, and resolving reasonable doubt in 
favor of the veteran, it is concluded the veteran met the 
criteria for a 30 percent evaluation prior to March 2004.  In 
this regard, the evidence shows the veteran was a candidate 
for a liver transplant, indicative of at least minimal liver 
damage, and there is some evidence of complaints of fatigue 
and anxiety, with gastrointestinal disturbances improved by 
abstaining from red meat.  He was also shown to be taking 
medication.  Accordingly, the criteria for a 30 percent 
rating for hepatitis under the provisions in effect prior to 
July 2001, may be considered met.  

The evidence does not reflect, however, that the veteran 
meets the criteria for the next higher 60 percent rating for 
hepatitis under Diagnostic Code 7345, effective prior to July 
2001, or the next higher 50 percent rating for liver 
cirrhosis under Diagnostic Code 7312, in effect prior to or 
since July 2001.  Likewise, the evidence does not show the 
veteran meets the criteria for the next higher 40 percent 
rating for hepatitis C, effective from July 2001.  There is 
no evidence of muscle wasting and loss of strength, or 
disabling recurring episodes or incapacitations.  Likewise, 
the liver is not shown to be enlarged, nor is there a record 
of hepatic encephalopathy or hemorrhage from varices or 
portal gastropathy.  

Accordingly, while the Board finds that the veteran satisfies 
the criteria for a 30 percent rating for his liver disability 
prior to March 2004, entitlement to a disability rating 
excess of 30 percent is denied.  

Finally, the Board finds that VA has satisfied all duties to 
notify and assist the veteran with respect to his claim in 
accordance with 38 U.S.C.A. §§ 5103, 5103A, 5107; 38 C.F.R. 
§ 3.159 (VCAA).  VA made all efforts to notify and to assist 
the veteran with regard to the evidence obtained, the 
evidence needed to substantiate his claim, the 
responsibilities of the parties in obtaining the evidence, 
and the general notice of the need for any evidence in the 
veteran's possession.  The RO sent correspondence to the 
veteran in April 2002 and April 2006, which discussed 
specific evidence, the particular legal requirements 
applicable to the claim, the evidence considered, effective 
date of an award, and the pertinent laws and regulations.  
The RO also issued a September 2003 statement of the case and 
March 2006 supplemental statement of the case, which 
explained the laws and regulations of the VCAA.

Any defect with regard to the timing of the notice to the 
appellant was harmless because of the thorough and 
informative notices provided throughout the appeals process, 
and readjudication of his claim in the March 2006 
supplemental statement of the case.  Pelegrini v. Principi, 
18 Vet.  App. 112 (2004); Mayfield v. Nicholson, 19 Vet.  
App. 103 (2005), rev'd on other grounds, No. 05-7157 (Fed.  
Cir. Apr. 5, 2006).  

As to VA's duty to assist, the veteran's VA treatment records 
are in the case file, and he underwent several VA 
examinations, and their reports were reviewed and are 
associated with the file.  There are no indications that 
relevant records exist that have not been obtained.  Thus, VA 
having satisfied its duties to notify and assist, additional 
development efforts would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet.  App. 540, 546 (1991); 
38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  











	(CONTINUED ON NEXT PAGE)


ORDER

Entitlement to a 30 percent rating for hepatitis C, including 
chronic liver disease, with cirrhosis and high ammonia levels 
for the period prior to March 23, 2004, is granted subject to 
the law and regulations governing the payment of monetary 
benefits.  

Entitlement to a rating in excess of 30 percent for hepatitis 
C, including chronic liver disease, with cirrhosis and high 
ammonia levels is denied.


____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


